DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a nonstatutory features without significantly more. The claim(s) recite(s) acquiring, serializing, inputting, and learning. This judicial exception is not integrated into a practical application because it can be done by a series of mental steps. That is, other than reciting “memory” and “processor”, nothing in the claim element precludes the step from being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. In regard to claims 1,10,14, and 18-20, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are not additional elements that integrate the abstract idea into a practical application. Accordingly all additional elements in claims 2-4,11-13, and 15-17 do not impose any meaningful limits on practicing the abstract idea. They only further define what the data is. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform and existing learning process. The claims are not patent eligible. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regard to claims 1, 10,14, and 18-20, it is unclear what is meant by “configured to evaluate user intention understanding satisfactions” and “plurality of sequences”.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,7,8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bright (10,977,319).
In regard to claims 1-2,10,13-15, and 18-20, Bright shows a system, medium, and method for generating a user intention understanding evaluation model comprising: acquiring a plurality of sets of intention understanding data, at least one set of intention (Fig. 3, item 306, dialog manager server which serializes the info, Abstract, Fig. 2, item 204) understanding data comprises a plurality of sequences corresponding to dialog with (claimed continuous multi-round behaviors) of an intelligent device in dialog (claimed multi-round) man-machine interactions (claim 1),  and learning the plurality of sets of intention understanding data through a first machine learning model, to obtain the user intention understanding evaluation model after the learning, wherein the user intention understanding satisfaction evaluation model is configured to evaluate user intention understanding satisfactions (Fig. 24, item 2410, executing by the application server (claimed dialog server), causing a service server (Fig. 1, items 110) to output a presentation response to the user on the basis of the user intent) of the intelligent device in the dialog man-machine interactions according to the plurality of sequences corresponding to the dialog man-machine interactions (col. 3-5, Fig. 1, items 124, 140,144).
In regard to claims 3-4,11-12,16, and 17, Bright shows the method above which includes categories of different behaviors (Fig. 3, item 306, 312, 308: intents, user details, recommendations) which also have first and second behavior categories (Fig. 3, item 306, intents: deals, gifting, mission, inspiration). 
In regard to claims 7 and 8, Bright shows that a machine learning model can be used could be a HMM and a neural network model (claim 12, col. 13, ln 20-40, item 210).    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (11,302,311) show a system and method for artificial intelligence which uses speech  and determines intentions using machine learning.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        June 10, 2022